DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “plate-shaped”. However, it is not clear if applicant means a flat or planar member or is referring to differing thickness, width or the explicit shape of the perimeter required to meet the claimed language. Further clarification is required to define the bounds.  For purposes of examination, plate shaped will be interpreted to mean generally flat.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi, JP 2001296373 in view of Ito, JP2006220516.
Regarding claim 1, Yamaguchi discloses a display panel comprising: 
a plate-shaped decoration member (3, 11) comprising a shading part and a light transmission part formed within the shading part, the shading part and the light transmission part creating a fine pattern in plan view (Fig 1 see 11, Fig 2 see 3, also see [0014]).
Yamaguchi does not explicitly disclose a reflection member.
Ito discloses a plate-shaped reflection member (3) disposed on a back side of the decoration member (2), the reflection member being configured to reflect light [0030]; 
wherein the decoration member is disposed on a front surface of the reflection member (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi to add a reflector member for the purpose of hiding the purple color of the solar cell in Yamaguchi by reflecting some but not all of the light incident on it as taught by Ito [0030].
Regarding claim 2, Yamaguchi and Ito disclose the decoration member is adhered to the front surface of the reflection plate by adhesive (see Ito, [0026] “adhesive”).
Regarding claim 3, Yamaguchi and Ito disclose a front surface of the decoration member is a non-adhesive area in which no adhesive is impregnated (Yamaguchi figure 2 does not show a fixing layer and paragraph [0014] indicates the optional nature of the adhesive).
Regarding claim 5, Yamaguchi and Ito disclose wherein a thickness of the adhesive is thinner than a thickness of the decoration member (Yamaguchi figure 2 fixing layer is much thinner than decoration member 3).
Regarding claim 6, Yamaguchi and Ito disclose the decoration member is disposed on the front surface of the reflection member such that at least a part of a back surface of the decoration member is in contact with the front surface of the reflection member (Ito figure 1).
Regarding claim 7, Yamaguchi and Ito disclose the shading part is formed of fibers or bundles of fibers (Yamaguchi [0007]).
Regarding claim 8, Yamaguchi and Ito disclose the decoration member is formed by irregularly arranging and laminating the fibers or the bundles of fibers (Yamaguchi teaches the decorative member is made of Japanese paper, [0013], [0014], [0016] which is interpreted to meet the claim language).
Regarding claim 9, Yamaguchi and Ito disclose the decoration member is made of Washi (Yamaguchi teaches the decorative member is made of Japanese paper, [0013], [0014], [0016] which is interpreted to meet the claim language).
Regarding claim 10, Yamaguchi and Ito disclose a plate-shaped transparent member (Yamaguchi, 4) which is transparent to light [0014], the transparent member being disposed on a viewer side relative to the decoration member such that a front surface of the decoration member being in contact with a back surface of the transparent member (Fig 2).
Regarding claim 11, Yamaguchi and Ito disclose the transparent member has an uneven pattern on the back surface of the transparent member (Ito, [0054]).
Regarding claim 12, Yamaguchi and Ito disclose the display panel is applied to a timepiece, the timepiece comprising a pointer shaft and a pointer connected to the pointer shaft, wherein the decoration member comprises a through-hole into which the pointer shaft is inserted (Fig 1).
Regarding claim 13, Yamaguchi and Ito disclose the reflection member has a light transmittance (Ito [0030]).
Regarding claim 14, Yamaguchi and Ito disclose the display panel is applied to a timepiece, the timepiece comprises a solar cell disposed on a back side of the reflection member (Ito [0030]).
Regarding claim 16, Yamaguchi and Ito disclose the front surface of the reflection member is formed with a colored layer having a light transmittance (Ito [0030]).
Regarding claim 17, Yamaguchi and Ito disclose the front surface of the reflection member has a function to reflect at least a part of the light reflected at the reflection member (Ito [0030]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi and Ito in view of Mashida, JP-S56162075.
Yamaguchi and Ito do not explicitly disclose the adhesive used is a hot-melt adhesive.
Mashida teaches a similar device which uses a hot-melt adhesive (abstract and line 68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a hot-melt adhesive in the device of Yamaguchi and Ito as taught by Mashida because the selection of one adhesive among a plurality of known adhesives would have been in within the grasp of one skilled in the art and would have yielded predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             


/EDWIN A. LEON/           Primary Examiner, Art Unit 2833